Citation Nr: 1727727	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  04-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), depression, low-self-esteem, major depression, and stress disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As discussed in the Board's December 2010 remand, pursuant to his request, the Veteran was scheduled for a hearing before the Board in August 2004.  The Veteran failed to report for that hearing.  The Veteran's attorney later requested a Board hearing in a letter dated October 2015, and a Board hearing was scheduled for September 2016.  However, in an August 2016 letter, the Veteran's attorney asked to cancel the September 2016 hearing because the Veteran was incarcerated.  The request for a hearing is deemed withdrawn. 

In the Veteran's attorney's August 2016 letter, he also requested a sixty-day extension of time until October 2016 to submit additional argument or evidence.  The attorney then submitted additional argument in an October 2016 letter.  Therefore, this extension request is now moot.

This claim has a long procedural history and has been remanded previously.  Most recently, in December 2010, the Board remanded the issue on appeal for additional development.  The Board finds that the RO did not substantially comply with the December 2010 remand because as discussed below, the requested development was not completed adequately.  Thus, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the December 2010 remand.  The Board finds that the duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is again necessary for the following reasons.

First, the December 2010 remand requested, in part, a VA examination or etiology opinion if the RO found one was warranted after conducting ordered documentary development.  In February 2015, the RO obtained a VA psychological opinion.  Regarding the evidence reviewed to prepare the opinion, the VA psychologist stated:

This examiner reviewed the Veteran's complete claims file.  There were no medical records in CAPRI, CPRS, Vistaweb, Virtual VA, VBMS, or Joint Legacy Viewer.  This opinion is based solely on this review of the Veteran's claims file.

Based on this statement, it appears that the February 2015 VA examiner only reviewed the paper documents in the Veteran's claims file.  However, relevant correctional facility mental health records from 2005 have since been associated with the Veteran's VBMS file.  Although these treatment records were received by the RO in July 2011, they were not uploaded into VBMS until April 2017.  See VBMS entry dated 7/14/11, document properties showing date of upload 4/24/17.  Moreover, VBMS contains a relevant lay statement by the Veteran regarding his claimed in-service stressors received in December 2008 that had not been uploaded into VBMS until April 2017.  See VBMS entry dated 12/18/08, document properties showing date of upload 4/24/17.  Therefore, the Board finds the February 2015 VA psychological opinion was inadequate because the examiner did not consider the Veteran's complete claims file.   

Second, the Board finds that the RO did not make adequate attempts to schedule the Veteran for a psychiatric examination by either a VA examiner or prison mental health provider.  The Veteran was incarcerated at the time of the February 2015 VA psychological opinion and remains incarcerated.  VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as those individuals are entitled to the same care and consideration given to non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See Bolton v. Brown, 8 Vet. App. 185, 191, (1995) (discussing 38 U.S.C.A. § 5711 (West 2014)).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Specifically, the VA Adjudication Procedure Manual provides:  

An incarcerated Veteran is entitled to a Department of Veterans Affairs (VA) compensation examination as part of the duty to assist....When examination of an incarcerated Veteran is required, the RO and/or the local Veterans Health Administration (VHA) Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by 
* VHA personnel, or 
* examined at the prison by 
* VHA personnel 
* prison medical providers at VA expense, or 
* fee-basis providers contracted by VHA.

See M21-1, III.iv.3.F.2.d. (Examinations of Incarcerated Veterans).  That provision further provides:

* Because some State laws restrict the movement of and access to prison inmates, the above options may not be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.
* VSRs [Veterans Service Representatives] must document all efforts made to schedule an examination, including identifying and requesting the assistance of the appropriate prison officials. 
* VHA compensation clinics are required to provide documentation that they have 	
* made substantial attempts to schedule and conduct the examination, and 
* exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

Id. (emphasis added).  This Manual provision cites DMA Fact Sheet 11-001, which explains in part: 

An example of a substantial effort is: the C&P clinic documents that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

Upon receipt of an examination request for an incarcerated Veteran, the C&P clinic should contact the correctional facility to discuss scheduling the examination.  More than one attempt to contact the facility and schedule the examination should be made.  All attempts at communication must be documented.  If an examination is unable to be conducted, the request should be canceled with documented contact information included.

DMA Fact Sheet 11-001, Revised July 27, 2012 (emphasis added).  DMA Fact Sheet 11-001 also contains an enclosure for Best Practices for Disability Examinations for Incarcerated Veterans, which explains in part, "At least two attempts to contact the facility and schedule the examination should be made" (emphasis added).

In this case, the Veteran failed to appear at various VA examinations due to his incarceration, including one scheduled for February 2012.  In a March 2012 report, the RO documented a phone call with an unidentified prison health department employee in which the RO asked if VA could send a VA examiner to the prison.  The report explained that the Veteran had been unable to attend a VA examination at a local VAMC because prison authorities were unable to provide transportation.  The prison health department employee stated that the prison had examiners who could examine the Veteran.  The prison employee also stated that if VA wanted to send an examiner to the facility, it had to be approved by the Department of Corrections (DOC).  The RO employee asked the prison employee for a DOC contact phone number to get such approval, but the prison employee stated that she did not have a contact number.  

The RO then submitted another exam request in March 2012 to the VA medical facility, indicating that the Veteran was incarcerated and asking the medical center to provide copies of any correspondence to the prison regarding scheduling an exam. That examination request was then cancelled by the medical center with no further explanation.  There is no documentation of record of any subsequent follow-up attempts by the RO to identify a DOC contact to request permission to either send a VA examiner to the prison, or for a qualified prison mental health professional to examine the Veteran.  

As the record does not show that the RO made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for a mental health examination, the Board finds that the RO did not satisfy the duty to assist under the guidance discussed above.  Therefore, upon remand, the RO must make substantial efforts to schedule a mental health examination of the Veteran pursuant to the guidance discussed above, and document all such efforts.  If such efforts are unsuccessful, then the RO nonetheless must provide another VA etiology opinion for each of the Veteran's diagnosed psychiatric conditions. 



Accordingly, the case is REMANDED for the following action:

1. Take all appropriate measures to schedule the Veteran for a psychiatric examination pursuant to the guidance in VA Adjudication Manual, M21-1, III.iv.3.F.2.d (Examinations of Incarcerated Veterans), and DMA Fact Sheet 11-001 (including the enclosure, "Best Practices for Disability Examinations for Incarcerated Veterans").  At least two attempts to contact the Veteran's prison facility or state prison authorities and schedule the examination should be made.  Associate with the record all such attempts, including all communications with identified prison personnel or state prison authorities.

a. If the Veteran's correctional facility authorizes an examination by a qualified prison mental health professional, then the RO should provide the examiner with the appropriate Disability Benefits Questionnaire forms for both PTSD and non-PTSD psychiatric disorders.  

Since it would be a potential Privacy Act violation as a prison examiner is not a VA employee or contractor, the Board cannot request that the Veteran's claims file be provided to the prison examiner.  However, the Veteran or his attorney can provide copies of relevant evidence to the prison examiner, so his/her opinion will be an informed one.

The examiner is requested to offer the following opinions with a full supporting rationale:

i. Does the Veteran meet the DSM-IV OR DSM-V criteria for PTSD?  (Since his claim has been pending for several years, it can be considered under DSM-IV.)

If so, (1) what reported stressor(s) support such a diagnosis, and (2) are his PTSD symptoms medically related to his claimed in-service stressor(s)? 

ii. Is it at least as likely as not (50 percent or greater) that any of the Veteran's diagnosed acquired psychiatric disabilities other than PTSD, including depression, began during or were otherwise related to the Veteran's military service?

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

b. If the Veteran's correctional facility authorizes an examination by a VA examiner either at a VA facility or at the correctional facility, then the VA examiner should review the complete claims file (including all paper and electronic documents), note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  The examiner is requested to offer the following opinions with a full supporting rationale:

i. Does the Veteran meet the DSM-IV OR DSM-V criteria for PTSD?  (Since his claim has been pending for several years, it can be considered under DSM-IV.)

If so, (1) what reported stressor(s) support such a diagnosis, and (2) are his PTSD symptoms medically related to his claimed in-service stressor(s)?  (See July 1999 stressor statement.)

ii. Is it at least as likely as not (50 percent or greater) that any of the Veteran's diagnosed acquired psychiatric disabilities other than PTSD, including depression, began during or were otherwise related to the Veteran's military service?

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2. ONLY AFTER documenting all evidence of substantial efforts to schedule an examination as directed in Instruction 1 above, then, if the RO determines that the requested examination is not possible, the RO nonetheless should obtain an informed VA etiology opinion.  

The examiner should review the complete claims file (including all paper and electronic documents), note such review in the report, and offer the following opinion with a full supporting rationale: Is it at least as likely as not (50 percent or greater) that any of the Veteran's diagnosed acquired psychiatric disabilities, including depression, began during or were otherwise related to the Veteran's military service?

The examiner should specifically note his or her separate consideration of each of the Veteran's claimed in-service stressors (See July 1999 statement) when responding to this question.

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

